DETAILED ACTION

This Office Action is in response to the communication filed 08/08/2022. 
Status of the claims:
Claims 1-25 were pending.
Claims 1-25 remain pending .The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Non-Responsive Abstract Objection
Abstract of the Disclosure filed 11/18/2020 was objected to for reasons described in Last Office Action (dated 06/22/2022). However, the Applicant’s response to said Last Office Action did not include specific traverse to the Objection nor did it include an amendment which is used to overcome the Objection. Accordingly, the Objection to the Abstract raised in the Last Office Action has been maintained and restated below. As allowable subject matter has been indicated, applicant's reply must either comply with all the objections stated below or specifically traverse each objection not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).


Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 08/08/2022. By this request the Claims and Drawings have been amended.
Each of claims 1-9, 11, 14-17, and 19-25 were objected to for the various reasons set forth in the previous office action. Applicant’s response has overcome the claims objection. Accordingly, withdrawal of the Objection is made.
The Drawings, as filed originally, were objected to for the reasons described in said Office Action. Receipt is acknowledged of Applicant’s amendments to the Drawings filed 08/08/2022. Accordingly the Drawings objection is withdrawn.

Abstract of the Disclosure 
The Abstract of the Disclosure filed 11/18/2020 is objected to because it is not a narrative form within the range of 50 to 150 words in length (currently, it is 227 words long). Furthermore, the abstract should be a brief narrative of the technical disclosure as a whole and summarize the invention to enable the Office and the public to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Applicant is reminded of the proper content of an abstract of the disclosure: If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a process, the steps. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Allowable Subject Matter
Pending claims 1-25 contain allowable subject matter. 
The following is an examiner's statement of reasons for determining allowable subject matter: 
The closest prior art of record are US9537456 issued to Briffa et al. (“Briffa”), and US2016/0164466  to Dawson et al. (“Dawson”)
Regarding the claimed subject matter of the instant application, the prior art of record, specifically 
Briffa teaches or suggests a radio frequency (RF) amplification system, comprising: a Radio Frequency modulator to generate a modulated RF signal based on input information indicative of amplitude values and phase values; a plurality of RF amplifiers; an RF power divider which split the modulated RF signal into a plurality of RF input signals for the plurality of RF amplifiers; at least one voltage control unit to provide variable supply voltages to the plurality of RF amplifiers in response to at least one control signal; and a controller to receive input data and to provide input information to the digital-to-RF modulator and the at least one control signal to the at least one voltage control unit based, at least in part, upon the received input data. Briffa further disclose two levels of power combining being used. A first level corresponds to a plurality of M-way power combiners 90a . . . 90n, each of which may have inputs coupled to M respective of PAs and an output. The outputs of the first level power combiners 90a . . . 90n may be coupled as inputs to an N-way power combiner 92, which provides the second level of power combining, wherein, the amplification system 80 could utilize a single level of power combining, such as a single power combiner having N×M inputs, or more than two levels of power combining, Briffa also discuss use of a single level (or stage) or power combiners by omitting power combiners 90a, 90b, 90c having a power combiner 92 having N inputs. For example, in Fig. 4, the illustrative system includes a voltage control unit 94 configured to receive N×M control signals from the controller 82 and to apply N×M supply voltages to respective ones of the N×M PAs.. Dawson’s invention related to RF amplification System E.g. Two-way RF amplification System, has a controller for receiving input data and provide input information to a digital-to-radio frequency modulator and control signal to control unit based on received input data, wherein the system has a digital-to-radio frequency (RF) modulator (14) to generate a modulated RF signal based on input information indicative of amplitude values and phase values. An RF power divider (16) splits the modulated RF signal into a set of RF input signals for RF amplifiers (18, 20). A voltage control unit (22, 24) provides supply voltages to the amplifiers in response to a control signal (VCONT1). A controller (12) receives input data and provides the input information to the digital-to-RF modulator and the control signal to the voltage control unit based on the received input data.
However, none of the prior arts cited alone or in combination provides the design aspect of a method and an apparatus for digitally controlled multistage combiner with a cascade of combiners, comprising: an input circuitry that receives the samples of N RF (radio frequency) or N IF (intermediate frequency) input signals, with each of the inputs having a respective amplitude and discrete phases belonging to a finite alphabet of phases values; an input circuitry that receives N baseband input signals, with each of the inputs having the information of the amplitude and the discrete phase value belonging to a finite alphabet of M possible phase values; an input circuitry that receives a clock signal in accordance with the sampling rate applied to the N input signals; an input circuitry that receives a clock signal according to the signal frequency of the N IF signals; an input circuitry that receives a clock signal in accordance with the desired output RF signal frequency; an input circuitry that receives power control information needed to adjust the output power of each power amplifier (PA); a digital phase and drive amplifier controller circuitry that receives the N input signals with N different amplitudes and phases belonging to a finite and discrete alphabet that generates a mapping table and generates digital control signals to control the drive signals of each PA, of the N power amplifiers (PAs) in parallel, and controls the phases of the signals at the amplifiers' inputs and outputs; a digital combiner controller circuitry that processes the binary mapping table to generate the digital switch control information needed to control the switches that activate and deactivate the outputs of the N PAs, the switches related with the activation and deactivation of inputs of cascade combiners and the switches that activate and deactivate the outputs of cascade combiners; processing digital switch control information in the digital phase and drive signal amplifier controller circuitry in order to activate or deactivate the drive signals of the PAs and change the signal phases according to the control information; changing the phases of the active signals according to the information provided by the digital combiner controller circuitry; processing the N input signals by multiplying these signals by a periodic pulse signal with the desired output signal frequency; activating and deactivating the switches that control the combiners inputs, bypasses and outputs according to the activation and deactivation digital information on a cascade of signal combiners, where each one has two active inputs, and where each combiner is electrically and selectively connected by switches to the previous and next stage combiners in the cascade structure; amplifying each of one of the active input signals that will be active in the combination process; processing the outputs of the active amplifiers and combining them in the multistage cascade combiner structure, according with the digital control information that defines which signals are active in the power combination process, as recited in independent claims 1,  7 and further limited in their dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The following relevant art made of records not relied upon are also considered pertinent to applicant's disclosure: 
US9490752B2	RF amplifier having a transition shaping filter
EP2915251B1	Rf amplifier architecture and related techniques
US8406711B2	Systems and methods of RF power transmission and amplification
US8022759B2	Dynamic range improvements of load modulated amplifiers
US8026763B2	Asymmetric multilevel outphasing architecture for RF amplifiers
KR20140134217 Methods and apparatus for all digital multi-level outphasing using bandwidth reduction
US20210006207 Multi Quantized Digitally Controlled Power Supply Voltage for Multi Amplifier Stages

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632